     Case 2:20-cr-00196 Document 74 Filed 04/28/21 Page 1 of 13 PageID #: 498




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                      CHARLESTON DIVISION


UNITED STATES OF AMERICA,



v.                                           CRIMINAL ACTION NO. 2:20-cr-00196

ANDRE LAMAR COLEMAN




                            MEMORANDUM OPINION & ORDER

        Pending before the court is Defendant’s motion to suppress almost three

pounds of methamphetamine 1 and $7,061 in cash seized during a search of his

residence by the Metropolitan Drug Enforcement Network Team (“MDENT”). I find

that neither the warrant application nor the warrant issued contain statements of

apparent facts from which a reasonable judicial officer or a reasonable police officer

could find probable cause. For the reasons discussed below, Defendant’s Motion is

GRANTED in part and DENIED in part.

        I.      The Warrant and the Search

        On October 29, 2019, Detective Aldridge of the Charleston Police Department,

on assignment with MDENT, presented an application for a search warrant to a

magistrate in Kanawha County, West Virginia. According to the warrant application,



1 1,295.5 grams of methamphetamine.
   Case 2:20-cr-00196 Document 74 Filed 04/28/21 Page 2 of 13 PageID #: 499




Detective Aldridge believed that there was evidence inside Defendant’s home on Lee

Street (“the Lee Street Residence”) that someone was possessing marijuana in

violation of West Virginia Code § 60A-4-401(C)(i). Detective Aldridge included only

three relevant statements in support of his warrant application:

      (1) Earlier that month, Officer Whitehead of the Charleston Police Department

         “received information” that “large amounts of heroin” were being

         distributed from the Lee Street Residence.

      (2) Earlier that month, Detective Dennison conducted a controlled buy of

         narcotics and the Lee Street Residence “was involved with the distribution

         during the controlled buy.”

      (3) On October 29, 2019, Detective Aldridge conducted a trash pull

         investigation of the Lee Street Residence and discovered “multiple

         marijuana stems.” Other items discovered during the trash pull were listed,

         but the warrant application made no effort to explain their connection to

         the offense being investigated: possession of marijuana.

      The magistrate issued a sweeping warrant authorizing MDENT officers to

search the entirety of the Lee Street Residence for evidence of possession of

marijuana including, but not limited to, electronic devices, books, financial records,

photographs, and address books. Detective Aldridge, accompanied by other MDENT

officers, conducted the search. Inside one private bedroom occupied by Mr. Sheldon

Mitchell, officers discovered and seized a firearm, ammunition, 252 grams of


                                          2
   Case 2:20-cr-00196 Document 74 Filed 04/28/21 Page 3 of 13 PageID #: 500




suspected marijuana, 40.6 grams of suspected methamphetamine, 25.7 grams of

suspected heroin, and $2,941 in cash.

      During the search, an officer witnessed an individual, believed to be

Defendant, toss a bookbag out a window into the yard of the home. Inside the

bookbag,    officers   discovered   and    seized   1,295.5    grams    of     suspected

methamphetamine and two firearms. Inside Defendant’s private bedroom, officers

discovered and seized 10 grams of suspected heroin and $4,120 in cash. Officers also

discovered and seized 9.5 grams of marijuana from the home’s living room.

      A grand jury returned an indictment against Defendant on November 17, 2020,

charging him with possession with intent to distribute methamphetamine in violation

of 21 U.S.C. § 841(a)(1); the use and carry of firearms during and in relation to a drug

trafficking crime in violation of 18 U.S.C. § 924(c)(1)(A); and being a felon in

possession of firearms in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

      Defendant asserts that the fruits of the search cannot be used against him

because they were discovered and seized in violation of the Fourth Amendment.

      II.    Applicable Law

      The Fourth Amendment to the United States Constitution forbids the

government from violating a private citizen’s security in their home without first

obtaining a warrant. The oath or affirmation of the warrant application must “provide

the magistrate with a substantial basis for determining the existence of probable

cause.” Illinois v. Gates, 462 U.S. 213, 236 (1983). “The principal components of a


                                           3
   Case 2:20-cr-00196 Document 74 Filed 04/28/21 Page 4 of 13 PageID #: 501




determination of reasonable suspicion or probable cause will be the events which

occurred leading up to the stop or search, and then the decision whether these

historical facts, viewed from the standpoint of an objectively reasonable police officer,

amount to reasonable suspicion or to probable cause.” Ornelas v. United States, 517

U.S. 690, 696 (1996). The application for a warrant must include more than “mere

conclusory statements” to support a finding of probable cause. Gates, 462 U.S. at 239.

      While “it is well settled that probable cause may be founded upon hearsay and

information received from informants,” United States v. DeQuasie, 373 F.3d 509, 518

(4th Cir. 2004), a magistrate must know something about the source of information

before relying on it to find that probable cause exists. A “judicial officer’s assessment

of probable cause based upon the totality of the circumstances must include a review

of ‘the veracity and basis of knowledge of persons supplying hearsay information.’”

United States v. Perez, 393 F.3d 457, 461–62 (4th Cir. 2004) (quoting Gates, 462 U.S.

at 238). “Mere confirmation of innocent static details is insufficient to support an

anonymous tip.” United States v. Mendonsa, 989 F.2d 366, 369 (9th Cir. 1993); United

States v. Gibson, 928 F.2d 250, 253 (8th Cir. 1991) (finding that confirming

“innocuous details” was insufficient to show reliability and veracity of tip).

      Finally, evidence from a trash pull investigation can support a finding of

probable cause but the Fourth Circuit Court of Appeals has held that “because

curbside trash is so readily accessible, trash pulls can be subject to abuse.” United

States v. Lyles, 910 F.3d 787, 792 (4th Cir. 2018). The “open and sundry nature of


                                           4
   Case 2:20-cr-00196 Document 74 Filed 04/28/21 Page 5 of 13 PageID #: 502




trash requires that it be viewed with a least modest circumspection.” Id. A scintilla

of evidence from a trash pull cannot, on its own, authorize a sweeping general search

of a home. Id. However, evidence from trash pull investigations can support a

sweeping warrant when the evidence is substantial, United States v. Gary, 528 F.3d

324, 326–329 (4th Cir. 2008), or when the investigating officers conduct more than

one trash pull investigation, United States v. Wilkerson, 808 F. App’x 171, 173 (4th

Cir. 2020).

       In Lyles, officers applying for a search warrant included evidence from a trash

pull investigation in the application to support a finding of probable cause. 910 F.3d

at 790. There, the trash pull investigation revealed “three empty packs of rolling

papers, a piece of mail addressed to the home, and three marijuana stems.” Id. at 793.

In reviewing the probable cause determination on appeal, the Fourth Circuit noted

that only one trash pull was conducted, and that it was therefore less likely to reveal

evidence of recurrent or ongoing activity. The court concluded that evidence from this

single trash pull was too sparse to “provide a substantial basis for the magistrate to

find probable cause to search the home for evidence of marijuana possession.” Id. at

794.

       Should I find that the magistrate who issued the warrant in this case did not

have a substantial basis for concluding that probable cause existed, the fruits of the

search do not necessarily need to be suppressed if the good faith exception to the

exclusionary rule applies. The good faith exception provides that “evidence obtained


                                          5
   Case 2:20-cr-00196 Document 74 Filed 04/28/21 Page 6 of 13 PageID #: 503




pursuant to a search warrant issued by a neutral magistrate does not need to be

excluded if the officer’s reliance on the warrant was ‘objectively reasonable,’” Perez,

393 F.3d at 461 (quoting United States v. Leon, 468 U.S. 897, 922 (1984)). But

evidence that is obtained pursuant to a search warrant that is “so lacking in indicia

of probable cause as to render official belief in its existence entirely unreasonable”

must be excluded. Leon, 468 U.S. at 922.

      “The key, objectively ascertainable question under Leon is whether a

reasonably well trained officer would have known that the search was illegal in light

of all of the circumstances.” United States v. Thomas, 908 F.3d 68, 73 (4th Cir. 2018)

(emphasis in original). “Among those circumstances are ‘specific, uncontroverted

facts known to the officer[].’” Id. However, where a reasonable officer would know that

a probable cause determination could not be rendered without information

conspicuously absent from his application for a warrant, reliance on the resulting

warrant is not objectively reasonable. United States v. Doyle, 650 F.3d 460, 476 (4th

Cir. 2011).

      The reasonableness of relying on the warrant also depends, in part, on the

relationship between the crime that the warrant purports to investigate, the evidence

offered in support of the warrant, and the scope of the search authorized by the

warrant. See Rogers v. Stem, 590 F. App’x 201, 208 (4th Cir. 2014) (refusing to apply

the good faith exception when the evidence supported a crime other than the one

listed in the warrant); accord Messerschmidt v. Millender, 565 U.S. 535, 550 (2012)


                                           6
   Case 2:20-cr-00196 Document 74 Filed 04/28/21 Page 7 of 13 PageID #: 504




(considering the crimes noted in the warrant when assessing its reasonableness). The

good faith exception does not apply in a case with a bare bones affidavit where the

magistrate acted as a “rubber stamp” in approving the search warrant. United States

v. Wilhelm, 80 F.3d 116, 120 (4th Cir. 1996) (citing United States v. Laury, 985 F.2d

1293, 1311 n.23 (5th Cir. 1993)).

      Lyles is, again, particularly informative. The good faith exception cannot apply

in the case of “a flimsy trash pull that produced scant evidence of a marginal offense

but that nonetheless served to justify the indiscriminate rummaging through a

household.” Lyles, 910 F.3d at 797. Lyles, like the case before me now, concerned a

broad sweeping search warrant, authorizing the search of electronic and financial

records for evidence of the possession of marijuana based on nothing other than the

presence of a few scraps of marijuana in the trash outside the home.

      Suppression of the product of a Fourth Amendment violation can be

successfully urged only by those whose rights were violated by the search itself—

those who have standing—not by those who are aggrieved solely by the introduction

of damaging evidence. Alderman v. United States, 394 U.S. 165, 171–72 (1969).

“Fourth Amendment rights are personal rights which, like some other constitutional

rights, may not be vicariously asserted.” Id. at 174. A person has standing to contest

a search or seizure only when they have a reasonable expectation of privacy in the

evidence.




                                          7
   Case 2:20-cr-00196 Document 74 Filed 04/28/21 Page 8 of 13 PageID #: 505




      III.   Analysis

      Before considering the merits of Defendant’s Motion to Suppress, I must

ensure that the Defendant is the proper person to contest the seizure of all the

evidence in question. Evidence was seized from four locations: the bookbag in the side

yard, the living room, Defendant’s private bedroom, and the private bedroom occupied

by Sheldon Mitchell. Defendant was a tenant of the home, renting a room, while Mr.

Mitchell was the guest of another tenant, staying in a separate bedroom. It is well

settled that the Defendant had a reasonable expectation of privacy inside his own

private bedroom, the common areas of the house he was renting, and in the curtilage

of the home, but I cannot say the same for the bedroom occupied by Mr. Mitchell. The

bedroom occupied by Mr. Mitchell was rented by someone other than the Defendant.

Each bedroom could be locked from the inside. I find that the Defendant had no

reasonable expectation of privacy in the room occupied by Mr. Mitchell. Therefore,

the Defendant is not the proper person to bring a challenge to the search of that room

and the items found within it. The Defendant’s Motion to Suppress as it pertains to

the items discovered inside the private room occupied by Mr. Mitchell is DENIED. I

will now turn to the search of and seizure of items from the common areas of the

home, the curtilage, and the Defendant’s private bedroom.

      The principal question is whether the warrant application states apparent

facts sufficient to support the magistrate’s conclusion that probable cause existed.

Gates, 462 U.S. at 238–39. The warrant application presents only three facts: (1) the


                                          8
   Case 2:20-cr-00196 Document 74 Filed 04/28/21 Page 9 of 13 PageID #: 506




unsourced and undescribed information “received” by Officer Whitehouse and later

relayed to Detective Aldridge; (2) the Lee Street Residence was “involved” with a

controlled buy conducted earlier that month; (3) the marijuana stems discovered in

the trash pull investigation.

      First, Detective Aldridge stated that Officer Whitehead “received information”

that the Lee Street Residence was “distributing large amounts of heroin.” But

Detective Aldridge did not include a single detail about the original source of this

information. Was the information from yet another police officer? An anonymous tip?

Was the information merely overheard in an elevator? No one reviewing the warrant

would have any way of knowing where this information came from or when Officer

Whitehead received it. This is unacceptable. When applying for a search warrant

based on hearsay, the applicant must include facts in support of the information’s

reliability and accuracy.

      Detective Aldridge did no such thing here. Because no details were provided

about the information’s source, it could not support a finding of probable cause that

evidence of marijuana possession would be in the Lee Street Residence.

      Detective Aldridge also included a barebones account of a controlled buy

conducted earlier that month. He stated that “Det. Dennison observed that [the Lee

Street Residence] was involved with the distribution during the controlled buy.”

Detective Aldridge included no details whatsoever about how the Lee Street

Residence was supposedly involved with this controlled buy. Was the buy conducted


                                         9
  Case 2:20-cr-00196 Document 74 Filed 04/28/21 Page 10 of 13 PageID #: 507




at the home? Did the person being investigated live at the home? Did someone enter

or exit the home during the buy? No one reviewing the warrant application would

have any way of knowing how the Lee Street Residence was involved with the

controlled buy. The conclusory statement about the Lee Street Residence’s role in the

controlled buy cannot support a finding of probable cause without any apparent facts

to support it.

       Having determined that the “received information” and the conclusory

statement about Lee Street Residence’s involvement in a controlled buy offer no

practical support to a finding of probable cause, I am left with the meager evidence

from the trash pull investigation. Therefore, it is clear that Lyles controls and the

fruits of this search must be suppressed.

       From the two trash bags taken from in front of the Lee Street Residence,

Detective Aldridge discovered “multiple marijuana stems.” Detective Aldridge did list

other items discovered in the trash pull investigation, but he made no effort to explain

how those items were connected to the crime being investigated, possession of

marijuana, or how they supported a finding of probable cause.

       The evidence here is just as sparse as it was in Lyles. From the trash pull in

Lyles, investigators recovered three empty packages of rolling papers and three

marijuana stems. 910 F.3d at 793. Here, officers discovered only the marijuana stems

and made no effort to connect anything else discovered in the trash pull to the

investigation. Also, like in Lyles, officers here conducted only a single trash pull


                                            10
  Case 2:20-cr-00196 Document 74 Filed 04/28/21 Page 11 of 13 PageID #: 508




investigation which is less likely to reveal evidence of recurrent or ongoing activity.

None of the additional facts or repeated trash pulls to be found in the cases where the

Fourth Circuit has upheld search warrants based on trash pull investigations are

present in this case. In the absence of any other acceptable evidence, miniscule scraps

of marijuana are insufficient to provide a substantial basis for the magistrate to find

probable cause to search the home for evidence of marijuana possession.

      Even when considered in the aggregate, the evidence presented to the

magistrate in the warrant application is no greater than the sum of its parts. In the

same way that even a small child could not sit on a stool with three rotten legs, the

magistrate’s finding of probable cause cannot be supported by the three dubious

justifications provided by the government. I find that there was no substantial basis

for the magistrate’s conclusion that probable cause existed.

      Having found that there was no substantial basis for the magistrate’s finding

of probable cause, I now turn to whether the good faith exception applies in this case.

At this point the government asks me to consider, as I am required to, facts known to

Detective Aldridge that were not included in the warrant application. The

Government asserts that those additional facts would make Detective Aldridge’s

reliance on the warrant reasonable.

      First, Detective Aldridge was aware of how the Lee Street Residence was

“involved with” the controlled buy. According to Detective Dennison’s report, the

person being investigated during that buy was observed walking through the fenced


                                          11
  Case 2:20-cr-00196 Document 74 Filed 04/28/21 Page 12 of 13 PageID #: 509




yard of the Lee Street Residence. That is the extent of the involvement. No one ever

saw that person enter or exit the home. That person merely walked through the

fenced yard. Additionally, Detective Aldridge was aware of how very scant the

marijuana evidence was in the trash pull.




                     [ECF No. 41, Ex. A].

Detective Aldridge could not reasonably have believed that the three tiny scraps of

marijuana in the trash—unable to cover even a corner of a Post-it note—could support

the idea of ongoing or recurrent activity in the home. None of the additional facts

known to Detective Aldridge are sufficient to make his reliance on the warrant

reasonable.

      Also, like in Lyles, this warrant was unreasonably broad, bordering on a

general warrant, to investigate possession of marijuana. It authorized the search of

electronic devices and financial records that have no connection to the offense of

marijuana possession.

                                            12
  Case 2:20-cr-00196 Document 74 Filed 04/28/21 Page 13 of 13 PageID #: 510




      The Fourth Circuit’s conclusion in Lyles applies as well here as it did there.

             Leon’s standard is ultimately an “objective” one. Id. at 70.
             And objectively speaking, what transpired here is not
             acceptable. What we have before us is a flimsy trash pull
             that produced scant evidence of a marginal offense but that
             nonetheless served to justify the indiscriminate
             rummaging through a household. Law enforcement can do
             better.
Lyles, 910 F.3d at 797.

      I fear this is becoming a pattern. Like a case recently in front of me, United

States v. Nelson, 2:20-cr-00063, --- F. Supp. 3d ---, 2021 WL 1580539 (S.D. W. Va.

Apr. 22, 2021), this case represents yet another failure of the Charleston Police

Department and MDENT to act within the confines of the Fourth Amendment.

      Defendant’s Motion to Suppress is DENIED in part as it relates to the evidence

seized from the room occupied by Mr. Mitchell but GRANTED in part as it relates to

evidence seized from other parts of the home. The court DIRECTS the Clerk to send

a copy of this Order to the defendant and counsel, the United States Attorney, the

United States Probation Office, and the United States Marshal. The court further

DIRECTS the Clerk to post a copy of this published opinion on the court’s website,

www.wvsd.uscourts.gov.

                                       ENTER:       April 28, 2021




                                         13
